In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 16-1076V
                                    Filed: December 18, 2017
                                         UNPUBLISHED


    BONNIE STRATTON,
                                                             Special Processing Unit (SPU);
                          Petitioner,                        Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On August 29, 2016, Bonnie Stratton (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act” or “Program”). 3 Petitioner alleges that petitioner
suffered from a shoulder injury related to vaccine administration (“SIRVA”) as a result of
a Tetanus, Diphtheria, and Pertussis (“Tdap”) vaccination she received on June 25,
2014. Petition at 1. On June 15, 2017, the undersigned issued a decision denying
compensation to petitioner as the record does not show entitlement to an award under
the program. (ECF No. 17.)

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3   The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.
       On November 7, 2017, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 19.) Petitioner requests attorneys’ fees in the amount of $15,880.50 and
attorneys’ costs in the amount of $556.81. (Id. at ¶ 6.) In accordance with General
Order #9, petitioner's counsel represents that petitioner incurred no out-of-pocket
expenses. (Id. at ¶ 5.) Thus, the total amount requested is $16,437.31.

        On December 8, 2017, respondent filed a response to petitioner’s motion. (ECF
No. 21.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        By email communication on December 11, 2017, petitioner’s counsel confirmed
petitioner did not intend to file a reply. See Informal Remark, dated Dec. 8, 2017.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $16,437.31 4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Maximillian J. Muller.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.
                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master

4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2